Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/29/21 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/21.
	
Claims 8-17, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species (the elected species being “D” directed at FIGS.17-19B and 22A-C), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/21.

Specification/Response to Amendment
The amendment filed 5/20/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claim 26, said at least one support insert lies “flush against” said plastic body portion at a perimeter of said aperture. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 250 (FIG.22C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support insert lying flush against said plastic body portion at a perimeter of said aperture of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations "a hood bracket" in line 2, “a vehicle hood” in line 2, “a body bracket” in line 2, “a vehicle body” in lines 2-3, “said hood bracket” in lines 3, 4, and 6, and “said body bracket” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 is awkward and unclear in that claim 1 recites at least one bracket being either a hood bracket or a body bracket and claim 2 recites that bracket including both a hood bracket and a body bracket. It is unclear when a bracket (claim 1) which is a hood bracket can “include” a hood bracket. It is unclear when a bracket (claim 1) which is a body bracket can “include” a body bracket. And finally, it is unclear how the bracket that is a hood bracket can include a body bracket or vice versa. Further explanation and modification to the claims for clarity is requested.  
Claim 3 recites the limitation “said body bracket” in line 2. There is insufficient antecedent basis for this limitation in the claim as both claim 1 and claim 2 introduce “a body bracket” and it is unclear to which bracket claim 3 refers.
Claim 23 depends from canceled claim 5 which is improper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of WO 2011/141538A1 (WO 538).
Yamada (10315612) discloses a hinge comprising: 
at least one bracket being (FIGS.6-9) one of a hood bracket for attachment to a vehicle hood and a body bracket for attachment to a vehicle body; 
wherein said at least one bracket is a composite component having a plastic body portion (Col 4, lines 38-62);
wherein said plastic body portion defines at least one aperture (as seen in the drawing figures). 
Yamada fails to disclose the recite the metal support inserts or sleeves including a support collar bounding an aperture. 
WO 538 teaches a structural bracket (arm 10) formed of a metal core (14) over which a shell (12) of plastic material is provided wherein the bracket (10) includes at least one support insert or support collar (sleeves 18,20,22) made of metal surrounding (adjacent) an aperture formed in said at least one bracket for (capable of) receiving a fastener.  
For claim 7, WO 538 teaches said plastic body portion (12) is overmolded over said at least one support insert (18,20,22).  
WO 538 further comprises at least one tubular sleeve (18,20,22) defining an integrated bush bore (see “articulation bushes” and page 8, line 2) overmolded into said plastic body portion for receiving (capable of receiving) a fastener rotatable within said aperture.  
For claim 19, WO 538 comprises an aperture (at 18 20,22) formed in said at least one bracket (10) for (or capable of) receiving a fastener to secure said at least one bracket to another component (such as other vehicle suspension members or components associated with the vehicle), at least one metal support insert (18,20,22) supported by said at least one bracket surrounding (adjacent and concentric with) said aperture and extending cross-wise between a first side and a second side of said at least one bracket (as the insert spans the width of the component).
For claim 21, ends of said least one support insert (FIG.3) are configured to abut (capable of abutting) against an adjacently assembled component (the remainder/remaining portion of the arm 10).  
For claim 22, said at least one support insert (18,20,22) is configured to support (implicit) the compressive load imparted by said fastener to prevent the compressive load from acting on a plastic body portion of the adjacently assembled component (the remainder of the arm 10).  
For claim 23, said support insert (18,20,22) is defined about an axis (at the circumferential center of the sleeve), and wherein the support insert extends beyond said plastic body portion in a direction along said axis (as seen with the lip extending beyond the plastic portion in FIG.3 on either lateral side of the arm 10).  
It would have been obvious to one of ordinary skill in the art to have provided Yamada metal inserts or sleeve as taught by WO 538 within apertures thereof and overmolded with the plastic portion as taught by WO 538 where the sleeves define an integrated bush bore in order to reinforce the articulation joints of the hinge and create a bushing structure to reduce friction. 
Yamada, as modified, includes a fastener (fasteners such as 74A, FIG.12 are provided and implicitly inferred from apertures/openings in the drawings such as for example 62) received by the aperture which implicitly applies a compressive load to said support collar (taught by WO 583) such that the collar is configured to support the compressive load imparted by said fastener and prevent the compressive loading from acting on said plastic body portion.  
For claim 2, Yamada, as modified, disclose said at least one bracket includes 
a hood bracket (60) for attachment to a vehicle hood, 
a body bracket (70) for attachment to a vehicle body and 
a deploy bracket (50) pivotably attached to said hood bracket and said body bracket, 
said hood bracket being pivotable relative to said deploy bracket between a non- deployed position and a deployed position; and 
an actuator (80) for moving said hood bracket to its deployed position.  
For claim 24, Yamada, as modified, includes the at least one support insert configured to or capable of abutting adjacent assembled components (components attached to the apertures and insert sleeves), selected from one of a vehicle body (“a vehicle body”, abstract), a vehicle hood (20), and a hinge link. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre, I et al. in view of Yamada and WO 538. 
McIntyre, I et al. (2014/0182962) discloses a hinge comprising: 
at least one bracket (Figure 13b) being one of a hood bracket for attachment to a vehicle hood and a body bracket for attachment to a vehicle body; 
said at least one bracket includes 
a hood bracket (12) for attachment to a vehicle hood, 
a body bracket (16) for attachment to a vehicle body and 
a deploy bracket (30,50) pivotably attached to said hood bracket and said body bracket, 
said hood bracket being pivotable relative to said deploy bracket between a non- deployed position and a deployed position; and 
an actuator (31) for moving said hood bracket to its deployed position.  
McIntyre, I et al. further teaches the use of a link mechanism and levers (51A,51B, see Figure 13b). 
McIntyre, I et al. lack said at least one bracket is a composite component having a plastic body portion, a feature taught by Yamada (10315612) as seen as Col 4, lines 38-62. 
It would have been obvious to one of ordinary skill in the art to have provided the bracket of McIntyre, I et al. with a plastic body portion as taught by Yamada as an obvious material choice based on desired criteria to facilitate manufacture and to provide the same predictable result of hinging a vehicle hood. 
For claim 3, said deploy bracket (30,50) is pivotably coupled to said body bracket (16) via a pivot linkage mechanism (FIG.13b) having at least one composite link lever.  
McIntyre, I et al. lack the recited the metal support inserts or sleeves including a support collar bounding an aperture. 
WO 538 teaches a structural bracket (arm 10) formed of a metal core (14) over which a shell (12) of plastic material is provided wherein the bracket (10) includes at least one support insert or support collar (sleeves 18,20,22) made of metal surrounding (adjacent) an aperture formed in said at least one bracket for (capable of) receiving a fastener.  
WO 538 teaches said plastic body portion (12) is overmolded over said at least one support insert (18,20,22).  
WO 538 further comprises at least one tubular sleeve (18,20,22) defining an integrated bush bore (see “articulation bushes” and page 8, line 2) overmolded into said plastic body portion for receiving (capable of receiving) a fastener rotatable within said aperture.  
WO 538 comprises an aperture (at 18 20,22) formed in said at least one bracket (10) for (or capable of) receiving a fastener to secure said at least one bracket to another component (such as other vehicle suspension members or components associated with the vehicle), at least one metal support insert (18,20,22) supported by said at least one bracket surrounding (adjacent and concentric with) said aperture and extending cross-wise between a first side and a second side of said at least one bracket (as the insert spans the width of the component).
It would have been obvious to one of ordinary skill in the art to have provided McIntyre, I et al. with metal inserts or sleeve as taught by WO 538 within apertures thereof and overmolded with the plastic portion as taught by WO 538 where the sleeves define an integrated bush bore in order to reinforce the articulation joints of the hinge and create a bushing structure to reduce friction. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as modified, as applied above to claim 1, in view of CN 2628684Y (CN 684). 
For claim 4, Yamada, as modified, lacks said bracket including a metal core panel and 
wherein said plastic body portion is secured to said metal core panel, a feature taught by CN 684 as seen in FIGS.5-8 where the bracket (51,52) includes a metal core (7) with a plastic body portion (6) secured thereto in order to achieve higher strength ([0026]). 
It would have been obvious to one of ordinary skill in the art to have provided the bracket of Yamada, as modified, with a metal core as taught by CN 684 in order to achieve higher strength of the bracket. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as modified and applied above to claim 1, in view of WO 2012123079A1 (WO 079). 
For claim 4, Yamada, as modified, lacks said bracket including a metal core panel and 
wherein said plastic body portion is secured to said metal core panel via overmolding, a feature taught by WO 079 as seen in FIG.8 where the bracket includes a metal core (12) with a plastic body portion (64) secured thereto which plastic portion has varying thickness. 
It would have been obvious to one of ordinary skill in the art to have manufactured the bracket of Yamada, as modified, with a metal core taught by WO 079 for strength and with plastic of varying thickness as taught by WO 079 in order to accommodate various design criteria. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied above to claim 1, in view of FR 2967936A1 (FR 936). 
For claim 4, Yamada lacks said bracket including a metal core panel and 
wherein said plastic body portion is secured to said metal core panel via overmolding, a feature taught by FR 936 as seen in FIG.2 where the bracket includes a metal core (2) with a plastic body portion (8,14) secured thereto which plastic portion has varying thickness. 
It would have been obvious to one of ordinary skill in the art to have manufactured the bracket of Yamada from a metal core taught by FR 936 for strength and with plastic of varying thickness as taught by FR 936 in order to accommodate various design criteria. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612